Johnson, J.,
¶ 10. dissenting. While otherwise innocent behavior might sometimes appear suspicious to a trained police observer, the standard for a constitutionally permissible stop of a vehicle nevertheless remains that of ordinary common experience. As Chief Justice Burger once observed, “[m]uch as a ‘bright line’ rule would be desirable, in evaluating whether an investigative detention is unreasonable, common sense and ordinary human experience must govern over rigid criteria.” United States v. Sharpe, 470 U.S. 675, 685 (1985). In upholding the investigatory detention here, based on nothing more than a vehicle’s drifting within its lane several times over the course of five miles, I fear the majority has opted for a simple, bright-line rule over common sense and ordinary human experience. I therefore respectfully dissent.
¶ 11. As the majority accurately states, the investigating officer here initially observed defendant’s vehicle drift twice within its lane over a distance of about two miles while traveling southbound *171in the right-hand lane of Interstate 89. The officer pulled in behind the vehicle, activated his video camera, and followed for another three miles, observing the vehicle drift slowly several more times between the center line and the fog line. The officer acknowledged that the vehicle did not jerk or swerve abruptly, and further acknowledged that drifting within one’s lane of travel is normal for most drivers. Indeed, when asked how, in his experience, the defendant’s driving “differed] from any other driver who is on the road, day or night?” the officer admitted: “It doesn’t. I stopped him and he was impaired, that’s the only difference.”
¶ 12. As the majority here also correctly observes, most jurisdictions have held that repeated weaving or drifting within a single lane of travel may support a reasonable suspicion of impaired operation. People v. Greco, 783 N.E.2d 201, 205 (Ill. App. Ct. 2003) (noting the “general consensus that weaving within a single lane may be a basis for a valid stop”). Some courts have even suggested that such behavior, standing alone, may give rise to the reasonable suspicion necessary to support an investigative detention. Id. at 204 (stating that “erratic driving, including weaving within a single lane, is sufficient to justify a traffic stop”). Many, if not most courts, however, have relied on intra-lane weaving as one of several factors that cumulatively may support a reasonable suspicion of impaired driving. Indeed, in Gaddis ex rel. Gaddis v. Redford Township, 364 F.3d 763 (6th Cir. 2004) — one of the four out-of-state cases on which the majority relies — the court of appeals emphasized that its finding of reasonable suspicion was based on several factors, including the officer’s observation that the defendant weaved twice within a few hundred feet, appeared to be leaning or slumped to the side, and was driving more slowly than other cars on the road. Id. at 771. The majority also relies on State v. Tompkins, 507 N.W.2d 736 (Iowa Ct. App. 1993), but here again it is worth noting that the Iowa Supreme Court carefully limited that decision in a subsequent holding as follows: “We do not believe Tompkins should be read to hold that observation of a vehicle weaving within one’s own lane of traffic will always give rise to reasonable suspicion for police to execute a stop of the vehicle.” State v. Otto, 566 N.W.2d 509, 511 (Iowa 1997) (emphasis added). Otto upheld the vehicle stop in question on the strength of multiple factors, including evidence that the subject vehicle was traveling well below the speed limit, *172changing speeds erratically, veering from left to right at sharp angles, and constantly weaving back and forth within its lane over the course of three and a half miles. Id. at 510-11; see also Veal v. State, 614 S.E.2d 143, 145 (Ga. Ct. App. 2005) (upholding vehicle stop where vehicle was weaving within its lane and traveling thirty miles per hour below the speed limit).
¶ 13. Where other factors are not present, courts have been particularly careful to examine closely the nature of the intra-lane movement, declining in some cases to find reasonable suspicion when the movement was neither pronounced nor unusually repetitive. In State v. Binette, 33 S.W.3d 215 (Tenn. 2000), for example, the arresting officer stopped a vehicle after observing it weave back and forth within its lane several times. The Tennessee Supreme Court refused to validate the stop, observing that there was no evidence of either “pronounced weaving or hard swerving” or unusual or “exaggerated” movements by the vehicle within its lane. Id. at 219. Quoting the lower court’s dissenting opinion, the Tennessee court observed that “it is the rare motorist indeed who can travel for several miles without occasionally varying speed unnecessarily, [or] moving laterally from time to time in the motorist’s own lane.” Id. The court thus concluded that “[w]hile [the defendant] did move laterally . . . within his lane while operating his vehicle, we find that his movement was not pronounced, and therefore did not give rise to reasonable suspicion that he was under the influence of an intoxicant.” Id. at 220; see also United States v. Lyons, 7 F.3d 973, 976 (10th Cir. 1993) (finding evidence that vehicle weaved three or four times within its lane over the course of two miles was insufficient standing alone to uphold investigative detention), overruled on other grounds by United States v. Botero-Ospina, 71 F.3d 783, 786-87 (10th Cir. 1995); Warrick v. Comm’r of Pub. Safety, 374 N.W.2d 585, 585-86 (Minn. Ct. App. 1985) (finding “subtle” weaving within lane over course of five miles did not justify investigatory detention); Salter v. North Dakota Dep’t of Transp., 505 N.W.2d 111, 113 (N.D. 1993) (invalidating stop premised on movement of vehicle within its own lane where there was “no evidence of erratic movement, sharp veering, or any of the other factors noted in prior cases”). Conversely, courts have not hesitated to uphold investigative detentions where there was evidence that a vehicle’s movements, even within a single lane, were sufficiently erratic, pronounced, or prolonged to raise a reasonable suspicion of *173impaired driving. See, e.g., People v. Perez, 221 Cal. Rptr. 776, 778 (Ct. App. 1985) (concluding that “pronounced weaving which continued for about three-quarters of a mile” supported motor vehicle stop); Roberts v. State, 732 So. 2d 1127, 1128 (Fla. Dist. Ct. App. 1999) (upholding stop where vehicle was “weaving significantly from side to side within the lane”); Neal v. Commonwealth, 498 S.E.2d 422, 423, 425 (Va. Ct. App. 1998) (upholding stop where evidence showed that, over course of one-half mile, defendant’s vehicle was “constantly moving from side to side in its lane” rather than an “isolated instance of mild weaving”).
¶ 14. In a recent decision closely on point, State v. Post, 2007 WI 60, 733 N.W.2d 634, the Wisconsin Supreme Court emphatically rejected the state’s appeal for a bright-line rule, holding instead that “weaving within a single lane of traffic does not alone give rise to the reasonable suspicion necessary to conduct an investigative stop of a vehicle.” Id. ¶¶ 2, 14 (“[W]e reject the bright-line rule that repeated weaving within a single lane alone gives rise to reasonable suspicion.” (emphasis added)). In so holding, the court underscored the traditional principle that reasonable suspicion must be determined from the totality of the circumstances, and observed in this regard that “repeated weaving within a single lane” was a highly “malleable” concept which could include much otherwise “innocent conduct.” Id. ¶ 20. Indeed, echoing the court in Binette, the Wisconsin court recognized the “universality of drivers’ ‘weaving’ in their lanes,” id. (quoting Lyons, 7 F.3d at 976), and thus concluded that upholding a stop based solely on such evidence without examining the precise nature of the vehicle’s movement and the surrounding circumstances could “subject many innocent people to an investigation.” Id. While acknowledging that the case was close, the court ultimately upheld the stop based on evidence that the defendant’s vehicle swerved continuously from the mid-line to the parking lane in a broadly sweeping arch inside a twenty-four-foot-wide lane, which was more than twice the width of the normal traffic lane. Id. ¶¶ 36-37.
¶ 15. Assessed in light of these standards and authorities, it is inescapable that the evidence here does not rise to the level necessary to support an objectively reasonable, articulable suspicion of criminal activity. As noted, the investigating officer testified that he observed defendant’s vehicle drift “slowly” within its lane perhaps five or six times over a distance of five miles. Under *174further questioning, he specifically denied that the vehicle “jerked” or “swerved” abruptly at any point. Indeed, the officer candidly admitted that defendant’s driving did not “differ from any other driver,” acknowledging, as the court in Lyons put it, the “universality” of drivers weaving within their lanes. 7 F.3d at 976. In short, the officer observed nothing to distinguish defendant’s occasional drifting within his lane of travel from that of other innocent drivers, or to indicate that it was the result of impaired operation.
¶ 16. The majority’s conclusion to the contrary rests on the simple but unsustainable assumption that drifting within one’s lane of traffic is sufficient, standing alone, to support a reasonable suspicion of impaired driving. As many other courts have recognized, however, that assumption — and the bright-line rule which follows — belies common experience. Indeed, under such a rule a significant portion of the driving public could soon expect to be subject to unforseen invasions of privacy on virtually a daily basis. To avoid this unacceptable result, I would reverse the judgment of the trial court, and grant defendant’s motion to suppress. I am authorized to state that Justice Skoglund joins in this dissent.